DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ching et al. (2019/0067120).
Re claim 1, Ching teaches an integrated circuit structure (Figs. 9A-12C), comprising:												a first semiconductor fin (204b) having a cut (“openings”, [91]) along a length of the first semiconductor fin [91];										a second semiconductor fin (204d) parallel with the first semiconductor fin (204b);											
Re claim 2, Ching teaches the integrated circuit structure of claim 1, wherein the second gate endcap isolation structure (1604b) has a bottom surface above a bottom surface of the first gate endcap isolation structure ([91-92], 1604c).
Re claim 3, Ching teaches the integrated circuit structure of claim 1, further comprising:												a third semiconductor fin (204f) parallel with the first (204b) and second (204d) semiconductor fins, the third semiconductor fin (204f) spaced apart from the second gate endcap isolation structure (1604b) by a first spacing (annotated Fig. 11C, shown below) at a side of the second gate endcap isolation structure (1604b) opposite the first gate endcap isolation structure (1604c), wherein the second semiconductor fin (204d) is spaced apart from the first gate endcap isolation structure (1604c) by a second spacing (annotated Fig. 11C, shown below) less than the first spacing (annotated Fig. 11C, shown below).
Re claim 4, Ching teaches the integrated circuit structure of claim 1, wherein the first gate endcap isolation structure (1604c) has a first substantially uniform width (11C) along the lengths of the first (204b) and second (204d) semiconductor fins, and wherein .

    PNG
    media_image1.png
    482
    633
    media_image1.png
    Greyscale

Claim(s) 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ching et al. (2019/0067120).
Re claim 9, Ching teaches an integrated circuit structure (Figs. 9A-12C), comprising:													a first semiconductor fin (204b) having a cut (“openings”, [91]) along a length of the first semiconductor fin [91];										a second semiconductor fin (204d) parallel with the first semiconductor fin (204b);													a first gate endcap isolation structure (1604c) between the first semiconductor fin (204b) and the second semiconductor fin (204d); and							a second gate endcap isolation structure (1604b) in a location of the cut along 
Re claim 10, Ching teaches the integrated circuit structure of claim 9, further comprising:												a third semiconductor fin (204f) parallel with the first (204b) and second (204d) semiconductor fins, the third semiconductor fin (204f) spaced apart from the second gate endcap isolation structure (1604b) by a first spacing (annotated Fig. 11C, shown below) at a side of the second gate endcap isolation structure (1604b) opposite the first gate endcap isolation structure (1604c), wherein the second semiconductor fin (204d) is spaced apart from the first gate endcap isolation structure (1604c) by a second spacing (annotated Fig. 11C, shown below) less than the first spacing (annotated Fig. 11C, shown below).

    PNG
    media_image2.png
    482
    633
    media_image2.png
    Greyscale
			Re claim 11, Ching teaches the integrated circuit structure of claim 9, wherein .
Claim(s) 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ching et al. (2019/0067120).
Re claim 16, Ching teaches an integrated circuit structure (Figs. 9A-12C), comprising:													a first semiconductor fin (204b) having a cut (“openings”, [91]) along a length of the first semiconductor fin [91];										a second semiconductor fin (204d) parallel with the first semiconductor fin (204b);												a first gate endcap isolation structure (1604c) between the first semiconductor fin (204b) and the second semiconductor fin (204d); and							a second gate endcap isolation structure (1604b) in a location of the cut along the length of the first semiconductor fin (Figs. 10A-11C); and						a third semiconductor fin (204f) parallel with the first (204b) and second (204d) semiconductor fins, the third semiconductor fin (204f) spaced apart from the second gate endcap isolation structure (1604b) by a first spacing (annotated Fig. 11C, shown below) at a side of the second gate endcap isolation structure (1604b) opposite the first gate endcap isolation structure (1604c), wherein the second semiconductor fin (204d) is spaced apart from the first gate endcap isolation structure (1604c) by a second spacing 
Re claim 17, Ching teaches the integrated circuit structure of claim 16, wherein the first gate endcap isolation structure (1604c) has a first substantially uniform width (11C) along the lengths of the first (204b) and second (204d) semiconductor fins, and wherein the second gate endcap isolation structure (1604b) has a second substantially uniform width (Fig. 11C) along the lengths of the first (204b) and second (204d) semiconductor fins.

    PNG
    media_image2.png
    482
    633
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (2019/0067120) in view of the following reasons.					Re claim 5, Ching teaches the integrated circuit structure of claim 4. 		Ching does not explicitly teach wherein the second substantially uniform width is greater than the first substantially uniform width.						However, Applicant has not shown wherein the second substantially uniform width is greater than the first substantially uniform width has a specific, disclosed criticality that is unexpected and would not have been determined through routine experimentation of one having ordinary skill in the art. 					Therefore, it would have been obvious to adjust the first substantially uniform width and the second substantially uniform width so as to customize, optimize, or otherwise meet customer space and design requirements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (2019/0067120) in view of the following reasons.					Re claim 12, Ching teaches the integrated circuit structure of claim 11. 		Ching does not explicitly teach wherein the second substantially uniform width is greater than the first substantially uniform width.
However, Applicant has not shown wherein the second substantially uniform width is greater than the first substantially uniform width has a specific, disclosed criticality that is unexpected and would not have been determined through adjust the first substantially uniform width and the second substantially uniform width so as to customize, optimize, or otherwise meet customer space and design requirements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (2019/0067120) in view of the following reasons.	
Re claim 18, Ching teaches the integrated circuit structure of claim 17.
Ching does not explicitly teach wherein the second substantially uniform width is greater than the first substantially uniform width.
However, Applicant has not shown wherein the second substantially uniform width is greater than the first substantially uniform width has a specific, disclosed criticality that is unexpected and would not have been determined through routine experimentation of one having ordinary skill in the art. 					Therefore, it would have been obvious to adjust the first substantially uniform width and the second substantially uniform width so as to customize, optimize, or otherwise meet customer space and design requirements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 6-8, 13-15 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re claim 6, Ching teaches the integrated circuit structure of claim 1, 		yet remains explicitly silent to wherein one or both of the first or second gate endcap isolation structure comprises a lower dielectric portion and a dielectric cap on the lower dielectric portion.
Re claim 7, Ching teaches the integrated circuit structure of claim 1,			yet remains explicitly silent to wherein one or both of the first or second gate endcap isolation structure comprises a vertical seam centered within the one or both of the first or second gate endcap isolation structure.
Re claim 8, Ching teaches the integrated circuit structure of claim 1, 		yet remains explicitly silent to wherein the first gate endcap isolation structure has a total composition different than a total composition of the second gate endcap isolation structure.
Re claim 13, Ching teaches the integrated circuit structure of claim 9, 			yet remains explicitly silent to wherein one or both of the first or second gate endcap isolation structure comprises a lower dielectric portion and a dielectric cap on the lower dielectric portion.
Re claim 14, Ching teaches the integrated circuit structure of claim 9, 		yet remains explicitly silent to wherein one or both of the first or second gate 
Re claim 15, Ching teaches the integrated circuit structure of claim 9, 		yet remains explicitly silent to wherein the first gate endcap isolation structure has a total composition different than a total composition of the second gate endcap isolation structure.
Re claim 19, Ching teaches the integrated circuit structure of claim 16, 		yet remains explicitly silent to wherein one or both of the first or second gate endcap isolation structure comprises a lower dielectric portion and a dielectric cap on the lower dielectric portion.
Re claim 20, Ching teaches the integrated circuit structure of claim 16, 		yet remains explicitly silent to wherein one or both of the first or second gate endcap isolation structure comprises a vertical seam centered within the one or both of the first or second gate endcap isolation structure.
Re claim 21, Ching teaches the integrated circuit structure of claim 16, 		yet remains explicitly silent to wherein the first gate endcap isolation structure has a total composition different than a total composition of the second gate endcap isolation structure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ching et al. (2019/0067446), Figs. 1-16C; Goktepeli (US Pat. 9,917,062), Figs. 5-8; Nidhi et al. (2017/0092726), Figs. 1A-6; Bhimarasetti et al. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897